Citation Nr: 1133805	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to September 1951.

This matter comes before the Board of Veterans Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in July 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his July 2011 hearing, the Veteran testified that he was receiving current treatment from VA providers, to include a psychiatrist and a psychologist.  He noted that he was undergoing therapy and that he was prescribed medication.  The record does not contain records pertaining to psychiatric or psychological treatment of the Veteran.  Current records should be obtained.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: The Veteran has testified with respect to current treatment for his psychiatric symptoms and has submitted evidence containing a current diagnosis, and there is evidence of service-connected hearing loss disability which the Veteran asserts has either caused or aggravated his claimed psychiatric disorder, but there is insufficient evidence to decide the case at the present time.  Therefore, the appeal of the claim of entitlement to service connection for a psychiatric disorder should be remanded so that a nexus opinion may be obtained.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran's claimed psychiatric disorder for the period from January 2009 to the present.

If the AOJ is unable to secure any identified records, it should contact the Veteran and notify him of the identity of the records it is unable to obtain, explain the efforts by VA to obtain such records, describe any further action VA will take regarding the claim, and notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the extent and etiology of any currently present psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran,  the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present acquired psychiatric disorders.  With respect to any currently present psychiatric disorder, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder is related to the Veteran's service-connected hearing loss disability or to any disease or injury in service.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



